Citation Nr: 0727444	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-00 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hiatal hernia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision.  In April 2007, 
the veteran appeared at a hearing at the RO before the 
undersigned. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
hiatal hernia is related to service, including as due to 
Agent Orange exposure. 


CONCLUSION OF LAW

Hiatal hernia was not incurred in or aggravated by the 
veteran's active service and may not presumed to have been 
caused by Agent Orange exposure.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a December 2004 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf,  and to submit any evidence in his possession 
pertaining to his claim.  He was also notified of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  
Analysis

The veteran essentially asserts that he has a hiatal hernia 
as a result of Agent Orange exposure.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran, who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  See 38 U.S.C.A. 
§ 1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(ii).  According to 
his Form DD 214, the veteran had one year of foreign and or 
sea service and was awarded medals including the Vietnam 
Service Medal and Vietnam Campaign Medal.  The veteran's 
service medical records also include a January 1970 malaria 
debriefing statement which he signed indicating that by 
virtue of having been in Vietnam, he recognized he was 
exposed to malaria.  For purposes of this decision, the 
veteran is presumed to have been exposed to herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any other disabilities.  
It was specifically indicated that the National Academy of 
Sciences, after reviewing pertinent studies, did not feel 
that the evidence warranted altering its prior determination 
that there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 72 Fed. Reg. 32395-32407 (2007).

In this case, service connection on a presumptive basis for 
hiatal hernia based on herbicides exposure is not warranted.  
It is not one of the listed disabilities for which 
presumptive service connection may be granted.  See 38 C.F.R. 
§ 3.309(e).

The Board will now consider the veteran's claim on a direct 
service connection claim. 

The veteran has a current disability as indicated by an 
October 1989 VA medical record noting an impression of a 
small hiatal hernia.  

Service medical records are negative for any complaints or 
findings of hiatal hernia.  The examination report at service 
discharge showed a normal abdomen and viscera evaluation.  
Following service, a February 1971 VA examination report 
noted no hernia.       

Based on the evidence, the Board finds that service 
connection on a direct basis is not warranted.  While the 
veteran was noted to have a hiatal hernia in 1989, there was 
no indication of a disability in service.  The first 
indication of a hernia was in March 1988 for an epigastric 
hernia (and 1989 for hiatal hernia).  In any case, these 
notations are more than 18 years post service discharge.  The 
lengthy period without treatment and lack of documented 
evidence of continuity of symptomatology weighs against the 
claim.  Furthermore, there is no opinion which provides a 
nexus between service and disability.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for nearly 20 years following service.  Thus, while there is 
current evidence of a hiatal hernia, there is no true 
indication that that disability is associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of complaints or findings of disability 
in service and the lack of diagnosis of the claimed 
disability until many years post-service, any opinion 
relating pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. 5103A(a)(2).      

The veteran has attributed his disability to service; 
however, as a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  See e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In sum, the preponderance of the evidence is against finding 
that the veteran's hiatal hernia was incurred in or is 
otherwise related to service, including as due to Agent 
Orange exposure.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for hiatal hernia is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


